Order granting defendant’s motion to vacate notice of examination before trial reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, upon the ground that the matters concerning which plaintiff seeks to examine defendant are material and necessary in the prosecution of plaintiff’s case, and the fact that defendant gave testimony thereon in another action is not material. " Kelly, P. J., Manning, Young, Kapper and Hagarty, JJ., concur.